Case 4:21-cr-00026-RAJ-DEM Document 6 Filed 05/27/21 Page 1 of 9 PageID# 15



                                                                                                       FILED
                                                                                                 IN OPEN cm IRT



                     IN THE UNITED STATES DISTRICT COURT FOR THE                                       2 7 2021
                                EASTERN DISTRICT OF VIRGINIA
                                                                                        CLERK, U.S. DISTRICT COURT I
                                        NewpffftNewsDivisim                                        NORFOLK \/A

  UNITED STATES OF AMERICA                         )

                V,                                 ) CRIMINAL NO.4:21-or-B>k>
                                                   )
  RICHARD M. YANEK,                                )
                                                   )
                     Defendant.                    )

                                        PLEA AGREEMENT

         Raj Parekli, Acting United States Attorney for the Eastern Disfriet of Virginia; Howard J.
 ZIotnick, Managing Assistant Umted States Attorney,Newport News Division; D.Mack
 Coleman, Assistant United States Attorney;the defendant,RICHARD M.YANEK;and the
 defendant's counsel have entered into an agreement pursuant to Rule 11 ofthe Federal Rules of
 Criminal Procedure. The terms ofthe agreement are as follows:

        li      Offense and Maximum Penalties

        The defendant agrees to waive indictment and plead guilty to a one-count Criminal
Information. Count 1 charges the defendant with Evasion ofIncome Tax Payment,in violation
ofTitle 26, United States Code,Section 7201. The maximum penalties for this offense are a
term offive(5)years' imprisomnent, tliree(3)years' supeivised release, a fme of$250,000,and
a speeial assessment. The defendant understands that the supervised release term is in addition
to any prison teim the defendant may receive, and that a violation ofa tenn ofsupervised release
could result in the defendant being returned to prison for the full term ofsupervised release.
       2.      Factual Basis for the Plea

       The defendant will plead guilty because the defendant is in fact guilty ofthe charged
offenses. The defendant admits the facts set forth in the statement offacts filed with this plea


                                                                                                   M
Case 4:21-cr-00026-RAJ-DEM Document 6 Filed 05/27/21 Page 2 of 9 PageID# 16




                                                                                        1 a reasonable

  doubt. The statement ofikcts, which is hereby incorporated into this plea agreement, constitutes
  astipulation offacts for purposes ofSection 1BI,2 ofthe Sentencing Guidelines.
         3.      Assistance and Advice of Counsel

         The defendant is satisfied that the defendant's attorney has rendered effective assisfanee.
  The defendant ivnderstands that by entering into this agreement, defendant surrenders certain
 rights as provided in this agreement. The defendant understands that the rights ofcriminal
 defendants include the follQwing:

                a.      the riglit to plead not guilty and to persist in that plea;
                b.      the right to ajury trial;

                Ci      the right to be represented by counsel — and ifnecessary have the court
                        appoint counsel—at trial and at every other stage ofthe proceedings;and
                d.      the right at trial to confront and cress-examine adverse witnesses, to be
                        protected from eompelled self-incriraination, to testify and present
                        evidence,and to compel the attendance of witnesses.

        4.      Role of the Court and the Probation Office

        The defendant understands that the Court hasjurisdiction and authority to impose any
sentence within the statutory maximum described above but that the Court will detenniire the

defendant's actual senfenee in accordance with Title 18, United States Code,Section 3553(a).
The defendant understands that the Court has irot yet determined a sentence and that any estimate
ofthe advisory senteneing range under the U.S. Sentencing Commission's Sentencing
Guidelines Manual the defendantrnay liave received fiom the defendant's counsel, the United
States, or the Probation Office, is a prediction, not a promise, and is not binding on the United
States, the Probation Office,or the Court. Additionally, pursuant to the Supreme Court's
decision in United States v. Booker,543 U.S.220,125 S. Ct, 738(2005), the Court, after
Case 4:21-cr-00026-RAJ-DEM Document 6 Filed 05/27/21 Page 3 of 9 PageID# 17




  considering the fnctors set forth in Title 18,United States Code,Section 3553(a), niay impose a
  sentence nbove ot below the advisory sentencing range,subject only to review by iiigher courts
 for reasonableness* The United States makes no promise or representation concerning what
 sentence the defendant will receive, and the defendant cannot withdraw a guilty plea based upon
 the actual sentence.

        5.      Waiver ofAppeal,FOIA and Privaiy Act Rights
        The defendant also understands that Title 18, United States Code, Section 3742 affords a

 defendant the right to appeal the sentence imposed. Nonethel^s,the defendant knowingly
 waives the right to appeal the eonvlctbn and any sentence witliin the statutoiy mayitnum
 desinibed above(or the mamier in which that sentence was determined)on the grounds set forth
 in Title 18,United Stetes Code,Section 3742 or on any ground whatsoever, in exchange for the
 concessions made by the United States in this plea agreement, This agreement does not affect
the ri#te or obligations ofthe United States as set forth in Title 18, United States Code,Section
3742(b), The defendant also hereby waives all rights, whether asserted directly or by a
representative, to request or receive from any department or agency ofdie United States any
records pertaining to the investigation or prosecution ofthis case,including without limitation
any records tliat may be souglit under tlie Freedom ofInformation Act, Title 5,United States

Code,Section 552,or the Privacy Act,Title 5, United States Code,Section 552a.
       6.     Special Assessmeiit

       Before sentencing in this ease, the defendant agrees to pay a mandatory special

assessment ofone hundred dollars($100.00)per count ofconviction.

       7.     Payment ofMonetary Penalties

       The defendant understands and agrees that, pursuant to Title 18, United States Code,
Case 4:21-cr-00026-RAJ-DEM Document 6 Filed 05/27/21 Page 4 of 9 PageID# 18




   SsctiOQS 3613 and SSTl,all monetary penalties imposed by the Court will be due inimediately
  and subjectto immediate enforcement by the United States. Within 14 days ofa request,the
  defendant agrees to provide all ofthe defendant's financial information to the United States and
  the Piobation OfBce and,ifrequested, to participate in a pie-sentencing debtor's examination
  and/or complete a financial statement under penalty ofperjiuy. Ifthe Court imposes a schedule
  ofpayments,the defendant understands that the schedule ofpayments is merely a minimum
  schedule of payments and not the only method,nor a limitation on the methods,available to the
  United States to enforce thejudgment. Ifthe defendant is incarcerated,the defendant agrees to
 voluntai'ily partieipate in the Bureau ofPrisons'Inmate Financial Responsibility Program,
 legaidless ofwhether the Court specifically directs paiticipation or imposes a schedule of
 payments. Until all monetm'y penalties me paid in full, Defendant agrees to be referred to the
 Treasury Offset Program,so that any federal payment or transfer ofreturned property to
 Defendant will be offset and applied to pay Defendant's unpaid monetary penalties. Defendant
 agrees to make good-faith efforts toward payment ofall monetaiy penalties imposed by the
 Court.

          8.     Restittttion

          Ifthe Court orders the defendant to pay restitution to the IRS for the failure to pay tax,
either directly as pait ofthe sentence or as a condition ofsupemsed release, the IRS will use the
restitution order as the basis for a eivil assessment. See 26 U.S.C. § 6201(a)(4). The defendant
does not have the right to challenge the amount oftl«s assessment. See 26 U.S.C.§
620I(a)(4)CC). Neither the existence ofa reslitufion paymentschedule nor the defendant's
timely payment ofrestitution according to thatschedule will preclude the IRS from
Case 4:21-cr-00026-RAJ-DEM Document 6 Filed 05/27/21 Page 5 of 9 PageID# 19




  adituiiistt'ativie collection offlie iestitution-based assessment,including levy and disti'aint under
  326 U.S.C. § 6331.

         9.      Iinmuiiify from Further Prosecution in this Olstrict

         The United States will not fiirther criminally prosecute the defendant in the Eastern
 District of Virginia for the specific conduct described in the indictment or statement offacts,

         10.     Payment ofTaxes and Filing ofTax Returns

         The defendant consents to any motion by the United States under Rule 6(e)C3)(E) ofthe
 Federal Rules ofCrinilnal Procedure, to disclose grand jury material to the Internal Revenue
 Service for use in computing and coliecting the defendanfis taxes, interest and penalties, and to
 the civil and forfeiture sections ofthe United States Attorney's Office for use in identitying
 as^ts and collecting fines and restitution. The defendant also agrees to fiie any required tine and
 conrect tax returns for the years 2011 tlirough 2019 within six^ days after the sentencing in this

matter and to pay ail taxes, interest and penalties for the yearn 2011 through 2019 within a
reasonable time in accordance with a plan to be devised by the Probation Office. The defendant

forfoer agreesto make all books,lecords and documents available to tire Internal Revenue

Serviee for using in computing defendant's taxes, intmest and penalties for the yern-s 2011
through 2019.

        11.     Bmaeh ofPlea Agreement and Remedies

    Diis agreement Is effective vidien signed by the defendant,the defendant's attorney, and an
attorney for the United States. The defendant agrees to entry ofthis plea agreement at the date
and time scheduled witli the Court by the United States(in consultation with the defendant's

attorney). If the defendant withdraws ftom tins agreement, or commits or attempts to commit
Case 4:21-cr-00026-RAJ-DEM Document 6 Filed 05/27/21 Page 6 of 9 PageID# 20




   any additional federal, state or local crimes, or intentionally gives materially false,incomplete, or
   misleading testimony or information, or otiierwise violates any provision ofthis agreement,then:
                  a.      The United States will be released fix)m its obligations under this
                          agreement. The defendant, however,may not witlidraw the guilty plea
                         entered pumuanl to this agreetftent;
                  b.     The drfendant will be subject to prosecution for any federal criminal
                         violation, including, but not limited to,perjury and obstruction ofjustice,
                         that is not time-^barred by the applieable statute oflimitations on the date
                         this agreementis signed; and

                 c.      Any prosecution, including the prosecution that is the subject ofthis
                         agreement, may be premised upon any infonnation provided, or
                         statements made,by the defendant, and all such information,statements,
                         and leads derived therefrom may be used against the defendant. The
                         defendant waives any right to claim that statements made before or after
                         the date ofthis agreement,including the statement offacts accompanying
                         diis agreement or adopted by the defendant and any other statements made
                        pursuant to this or any other agreement with the United States,should be
                        excluded or suppressed under Fed. R.Evid. 410,Fed. R. Crim.P. 11(Q,
                        the Sentencing Guidelines or any other provision ofthe Constitution or
                        federal law.

 Any alleged breach ofthis agreement by either party shall be determined by the Court in an
 appifp-iate proceeding at which tlie defendant's disclosures and documentaiy evidence shall be
admissible and at which the moving party shall be required to establish a breach ofthe plea
agreement by a preponderance ofthe evidence.

        I2j     Nature of the Agreement and Modifications

        This written agreement constitutes the complete plea agreement between the United
States,the defendant,and the defendant's counsel. The defendant and the defendant's attorney
acknowledge that no threats, promises, or representations have been made,nor agreements
reached, otlier than those set forth in writing in tills plea agreement,to cause the defendant to
Case 4:21-cr-00026-RAJ-DEM Document 6 Filed 05/27/21 Page 7 of 9 PageID# 21




  plead gttilty, Any inodification ofthis plea agreement shall be valid only as set forth in writing
 in a suppMnental or revised plea agreementsigned by all parties.

                                               Raj Pareldi
                                               Acting United States Attorney


                                          By:,                 M.
                                             Howard J. Zlotmck
                                               Managing Assistant United States Attorney
                                              D. Mack Coleman
                                              Assistant United States Attorney
 APPROVED:




Howard J, ZIo^cl!
Managing Assistant United States Attorney
Date of Appoval:
   vT //O/Q/
Case 4:21-cr-00026-RAJ-DEM Document 6 Filed 05/27/21 Page 8 of 9 PageID# 22




         Defendant's Sienatum: I hereby agcee that I have consulted with my attomey and fully
 und^^tand ail rights with respect to the pendiug loformation;. Further,I fiilly understand all
 rights with respect to Title 18,United States Code, Section 3553 and the provisions ofthe
 Senteneing Guidelines Manual that may apply in my ease. I have read this plea agreement and
 carefully reviewed eveiy part of it with my attorney. I understand this agmement and voluntarily
 a^eetoit.




Date:
                       Defendant




        Defense Counsel Signatui^e: I am counsel for die defendant in this case. I have ililly
explained to the defendant tlie defendant's rights with respect to the pending information.
Further,I have reviewed Title 18, United States Code,Section 3553 and the Sentencing
Guidelines Manual,and I have fully explained to the defendant the provisions that may apply in
this case. I have carefully reviewed eveiy part ofthis plea agreement with the defendant. To my
knowledge,the defendant's decision to enter into this agreement is an informed and voliintaty
one.




                 C
                      Counsel for the Defendant




                                                                                        W/c« O''
                                                                                              Ml14 hi
 Case 4:21-cr-00026-RAJ-DEM Document 6 Filed 05/27/21 Page 9 of 9 PageID# 23




                                           U. S. DEPARTMENT OF JUSTICE

                                        Statement ofSpecial Asses^entAccount
   This statement leflects your special assessment oiilyrTliere may be other penalties Imposed at sentencing.

                                              ACCOUNT INFORMATION

CRIM.ACTION NO.;                          4:21-cr-

DEPENDANT'S NAME;                         RICHARD M. YANEK
PAY THIS AMOUNT:                         $100.00

   INSTHUCnONS;

           1.
                     CLERK, U.S. DISTRICT COURT

          2,         PAYMENT MUST REACH THE CLERK^S OFFICE REFORE YOUR SENTENCING
                     DATE

          3.         PAYMENT SHOULD BE SENT TO;

                                          In person(9 AM to 4 PM)                By mail:
    Alexandria cases:                                             Clerk, U.S. District Court
                                                                   401 Courthouse Square
                                                                    Alexandria, VA 22314
    Rfchmcnd cases:                                               Clerk, U.S. District Court
                                                              701 East Broad Streeh Suite 3000
                                                                    Richmond, VA 23219
    Newport News cbsik:                                           Clerk,U.S» District Court
                                                                   2400 West Ave,Ste 100
                                                                  Newport Netvs, VA 23607

    Norfolk cases:                                               Clerk, U.S, District Court
                                                                     600 Granby Street
                                                                     Norfolk, VA 23S10

         4.      INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER
         5.      ENCLOSE THIS COUPON TO ENSURE PROPER and PROMPT APPLICATION OF
                 PAYMENT
